Citation Nr: 0830996	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.  He died in May 1995.  The appellant is his surviving 
spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died on 
May [redacted], 1995; the cause of death was renal cell carcinoma 
with metastases.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  Renal disability was not manifested during the veteran's 
service or in the first postservice year, and there is no 
competent evidence linking such disability to the veteran's 
period of active service.

4.  The competent medical evidence fails to establish a link 
between the veteran's death and his service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2003, July 2005, and 
December 2005, the appellant was informed of the evidence and 
information necessary to substantiate service connection for 
the cause of the veteran's death claim, the information 
required of her to enable VA to obtain evidence in support of 
her claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  VCAA notice was provided 
to the appellant prior to the initial adjudication.

In specific consideration of the claim of service connection 
for the cause of the veteran's death, the Board notes that in 
the adjudication of a DIC claim under Section 1310 when a 
veteran had service-connected disability during his lifetime, 
VCAA notice must include a statement of the conditions for 
which a veteran was service connected at the time of his or 
her death.  Hupp v. Nicholson, 21 Vet. App. 342, 352-3 
(2007).  The Board observes that at the time of the veteran's 
death, service connection had not been established for any 
disability.

As no disability rating or effective date will be assigned in 
this case, there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are private treatment records.  The Board 
finds that a medical opinion is not necessary to decide this 
claim as the evidence of record contains sufficient competent 
medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The appellant has not identified any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Applicable law and analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases if they become manifest to a compensable degree 
within a year after the veteran's discharge from active duty.  
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran died in May 1995.  His certificate of death 
provides that the cause of death was renal cell carcinoma 
with metastases.  At the time of the veteran's death, service 
connection had not been established for any disability.

The appellant contends that the veteran's death was caused by 
exposure to herbicides in Vietnam.  In support of her 
contention, the appellant has submitted a February 1996 
letter regarding the Agent Orange Veteran Payment Program, 
indicating that the veteran met the criteria established for 
eligibility.

Records reveal that the veteran was diagnosed with renal 
disability in October 1975, and was diagnosed with renal cell 
carcinoma in 1993.

The veteran served in Vietnam during the Vietnam Era, and 
therefore exposure to herbicides is presumed.  Renal cell 
carcinoma, however, is not a condition for which service 
connection may be presumed as related to exposure to 
herbicides if the veteran was exposed to Agent Orange or 
other herbicides while serving on active duty in the Republic 
of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 (2007) 
(renal cancer discussed on page 32399).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service medical records contain no complaints 
or treatment for renal disability.  Post-service medical 
records are negative for a nexus or link between the 
veteran's active service (including exposure to Agent Orange) 
and renal disability.  No healthcare professional has 
indicated that the veteran's death was related to his 
service.  Further, the post-service medical records show that 
the veteran's renal disability was first manifested more than 
5 years after service.  

As to the appellant's assertion that service connection for 
the cause of the veteran's death should be granted on the 
basis of the veteran's eligibility regarding the Agent Orange 
Veteran Payment Program, such an award does not tend to prove 
her VA claim.  The requirements for payments under the Agent 
Orange Veteran Payment Program are different from what is 
required to establish a VA claim.  Brock v. Brown, 10 Vet. 
App. 155 (1997).

In sum, the competent medical evidence fails to establish a 
link between the veteran's death and his service.  While the 
Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his service, she 
is not competent to offer an opinion regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The "benefit of the doubt" rule does not apply because the 
preponderance of the evidence is against this claim.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


